Cooley, J.
This is a bill for divorce on the ground of extreme cruelty. The parties were married in October, 1874. In October, 1875, a child was born to them, and in 1877 complainant was pregnant a second time, and went to the house of her parents a few miles- away to remain until after confinement. The husband seems to have objected to this, but nevertheless went with her, and then returned to his own residence. When the second child was born she sent him word, but he did not come to see her, and in a few days she sent her father over to ascertain why he did not come. The father testifies that “ he. said we had undertaken to run his business, and we might continue to do so: he should not‘ run after her: she might go to the devil.” This was repeated, and as the father was going away he said if his wife was not back as soon as she could come he should commence legal proceedings. When this was reported to complainant she wrote him a reproachful letter, and he then went to see her. According to the evidence he commenced the conversation by saying he had just got a letter from her full of lies, and he had come to warn her that if she was not *152back before the next week’s paper was issued he should advertise her. He then turned to go away and she called him back, but this only made matters worse, for before lie left he by indirection charged her with incest with her father, intimated that the child just born was not his own, and said that if it had been it would have been born at home,, but now it had been delivered where it belonged. At this-time the wife was still confined to the bed. He actually went then, as he had threatened, and advertised her in the next issue of a local paper as having deserted him.
In the evidence produced nothing appears to justify or excuse the defendant’s conduct, unless it is to be found in the wife’s desire to be confined at her mother’s notwithstanding his wish that she should remain and be confined at home. They were then living with his parents, and there was nothing unnatural or unreasonable in her desire to be-with and have the assistance of her own mother. New men under like circumstances, it is to be hoped, would have made objections. It put him to little or no trouble, and to-no cost, and it did not interfere with ordinary household arrangements. His failure to visit his wife immediately on receiving notice of her confinement stands wholly unexcused, and his conduct when he did so fully justifies us in holding that it makes out a case of extreme and wanton cruelty, and would entitle the complainant to a divorce without any aid from the subsequent insult in the newspaper. • If she was a. decent and self-respecting woman — and there is no evidence to the contrary — she could not with comfort cohabit as wife with the defendant afterwards. Briggs v. Briggs 20 Mich. 20. The decree granting a divorce must be affirmed.
An order for temporary alimony was made before final decree, and an execution issued for its collection. This is supposed to be authorized by Public Acts 1877, p. 32, but that statute applies to permanent alimony only. The order, So far as it awards execution, will therefore be reversed. The circuit court reserved the question of permanent alimony, and the custody of the children, and the record will be remanded that they may be dealt with.
The other Justices concurred.